Citation Nr: 0032990	
Decision Date: 12/18/00    Archive Date: 12/28/00

DOCKET NO.  93-27 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for hypertension as 
secondary to service connected post traumatic stress disorder 
(PTSD).

2.  Entitlement to service connection for heart disease as 
secondary to service connected PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel



REMAND

The veteran served on active duty from December 1941 to 
September 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1992 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas which denied service connection for both 
hypertension and angina (heart condition) as secondary to 
service connected PTSD.

The veteran contends that service connection on a secondary 
basis is warranted for heart disease and hypertension due to 
episodes of anxiety and stress occurring since service and 
associated with the service-connected neuropsychiatric 
condition.

An October 1945 rating decision granted service connection 
for psychoneurosis, hysteria (war neurosis), effective in 
September 1945.  A September 1947 rating decision 
recharacterized the disability as psychoneurosis, anxiety 
state, as of April 1946.  A September 1979 rating decision 
changed the description to anxiety neurosis.  A March 1992 
rating decision classified the disability as PTSD (formerly 
rated as anxiety neurosis).

In November 1995, May 1997 and August 1999, the Board 
remanded this case for additional development and 
adjudication by the RO.  The case has been returned to the 
Board; however, it is not ready for appellate review.  

Documents from J. A. Baros, M.D., submitted in June 1979, 
indicate that hypertension was diagnosed during the veteran's 
September 1978 hospitalization. The hospital report is not of 
record.

As directed in the prior remands, the RO has obtained 
additional information from the veteran regarding treatment 
for blood pressure and cardiovascular problems prior to 1990 
and medical opinions as to whether any cardiovascular 
disorder was caused or aggravated by PTSD.  

Pursuant to the November 1995 remand, the veteran was 
afforded a VA cardiovascular examination in June 1996.  The 
examiner did not comment as to whether he had reviewed the 
claims file.  The VA examiner provided an addendum to his 
June 1996 report in July 1996 in which he found no 
relationship between the hypertension and coronary heart 
disease with the veteran's "post-traumatic stress disorder 
which was diagnosed after the cardiovascular disorder."  The 
veteran and his representative argued that the examiner did 
not take into consideration the fact that the veteran had 
been suffering from a service connected neurosis since 1945.  
As noted above, the veteran was service connected in 
September 1945 for a nervous condition, first characterized 
as psychoneurosis, hysteria (war neurosis), then in April 
1946, psychoneurosis, anxiety state, and in September 1979 
changed to anxiety neurosis.  A March 1992 rating decision 
classified the disability as PTSD (formerly rated as anxiety 
neurosis).  It appears that the June 1996 VA examiner did not 
consider that the veteran has been service-connected for a 
psychiatric disorder since September 1945 (recharacterized as 
PTSD in March 1992) and apparently relied on the fact that 
PTSD was diagnosed after the cardiovascular disorder.  In 
addition, the examiner's opinion did not address aggravation.  
For these reasons, the examination was considered as 
inadequate.  

The Board noted in the August 1999 remand that the VA 
physician, Carmen Mascarenhas, M.D., who performed the 
February 1998 VA heart and hypertension examination said that 
anxiety had been well documented to lead to hypertension and 
mentioned the "attached medical literature."  The Board 
observed that no literature was attached to the examination 
report and requested the following action:

The VA physician who performed the February 
1998 VA heart and hypertension examination 
should be advised that no medical literature is 
attached to the examination report.  The 
physician should be asked to resubmit the 
literature.  The physician also should be asked 
to explain the evidence in the veteran's case 
upon which her conclusion was based in light of 
the fact that the veteran's psychiatric 
disorder was rated zero percent disabling from 
1948 to 1979, 10 percent disabling from 1979 to 
March 1991 and 30 percent disabling thereafter.  
If necessary, the claims folder should be 
provided to the physician for further review.

Dr. Mascarenhas wrote an addendum in October 1999 stating 
that she did not provide any medical literature but reviewed 
the literature sent by the regional office.  This literature 
is not identified by name.  Although the veteran's 
representative submitted medical literature (missing one 
page) which was in the claims file when it was reviewed by 
Dr. Mascarenhas, it is not clear if this is the medical 
literature to which Dr. Mascarenhas refers.  In addition, Dr. 
Mascarenhas did not provide an explanation as to the evidence 
upon which her conclusion was based in light of the ratings 
assigned to the veteran's psychiatric disorder.  Dr. 
Mascarenhas only wrote that "[a]fter the history and 
examination was done, and the literature was reviewed, my 
opinion was based on the review of the literature provided."  
This medical opinion is not responsive to the Board's 
instructions and is considered as inadequate.

In the August 1999 remand the Board noted that three of the 
physicians who expressed the opinion that there was no causal 
relationship between the veteran's cardiovascular disorders, 
including hypertension, and his psychiatric disorder 
mentioned the length of time between the onset of anxiety in 
1945 and the onset of hypertension and coronary artery 
disease in 1990 as being a factor in their conclusion.  John 
B. King, M.D., and Thomas Hebert, M.D., were the physicians 
who performed the July and December 1998 VA examinations, and 
Daniel Bouknight, M.D., provided the September 1998 
cardiovascular medical opinion, based on a review of the 
medical records.  However, as noted, there was a diagnosis of 
hypertension in 1978, which does not appear to have been 
considered in the opinions.  Therefore, the Board believed 
that those opinions were inadequate.  

The Board noted it's duty to ensure that requested medical 
opinions are based on all relevant evidence in light of 
Stegall v. West, 11 Vet. App. 268 (1998) and requested that:  

After any additional medical records are 
received, and even if no additional evidence if 
received, the VA physicians who provided the 
prior negative medical opinions, should be 
provided the claims file and asked to review 
the 1978/1979 evidence and statement from Dr. 
Baros, along with any new evidence that may 
confirm or refute hypertension going back to 
the late 1970s, and any medical literature or 
additional comments obtained from the February 
1998 examiner ....  They should be requested to 
state, based on a review of the additional 
information in the context of the entire 
record, whether hypertension was at least as 
likely as not caused or permanently worsened by 
the veteran's psychiatric disorder.

The VA physicians who provided the prior negative medical 
opinions do not appear to have provided additional opinions 
after consideration of the diagnosis of hypertension as shown 
in the 1978/1979 evidence, the statement from Dr. Baros, the 
medical literature considered by the February 1998 medical 
examiner, Dr. Mascarenhas and her additional comments.  The 
requested medical opinions were not obtained.

Additionally, a request was to be made to the veteran's 
representative to provide a copy of page 10 of the May 1995 
report by L. R. Moss, M. D., which appears to be missing from 
the copy of record.  Althought the RO requested the veteran 
to notify his representative of the missing page, it does not 
appear that the missing page has been submitted.  Another 
request should be made to the veteran's representative.

In view of the foregoing, the case is REMANDED for the 
following additional development:

1.  The VA physician, Dr. Mascarenhas, who 
performed the February 1998 VA heart and 
hypertension examination should be advised to 
identify the medical literature by name that 
she considered.  The physician also should be 
asked to explain the evidence in the veteran's 
case upon which her conclusion was based in 
light of the fact that the veteran's 
psychiatric disorder was rated zero percent 
disabling from 1948 to 1979, 10 percent 
disabling from 1979 to March 1991 and 30 
percent disabling thereafter.  If necessary, 
the claims folder should be provided to the 
physician for further review.

2.  The veteran's representative should be 
requested to provide a copy of page 10 of the 
May 1995 report by L. R. Moss, M. D., which 
appears to be missing from the copy of record.

3.  The VA physicians who provided the prior 
negative medical opinions, should be provided 
the claims file and asked to review the 
1978/1979 evidence and statement from Dr. 
Baros, along with any new evidence that may 
confirm or refute hypertension going back to 
the late 1970s, and any medical literature or 
additional comments obtained from the February 
1998 examiner, Dr. Mascarenhas.  They should be 
requested to state, based on a review of the 
additional information in the context of the 
entire record, whether hypertension was at 
least as likely as not caused or permanently 
worsened by the veteran's psychiatric disorder.

4.  The RO should then readjudicate the issues 
of entitlement to service connection for 
hypertension and heart disease as secondary to 
service-connected PTSD, on the direct basis of 
causation or on the basis of aggravation of a 
nonservice-connected disability.  See Allen v. 
Brown, 7 Vet. App. 439 (1995).

5.  The RO must review the claims file and 
ensure that all notification and development 
action required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO should ensure 
that the new 



notification requirements and development 
procedures contained in sections 3 and 4 of the 
Act (to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case in 
light of the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 (November 17, 
2000), as well as any pertinent formal or 
informal guidance that is subsequently provided 
by VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent court 
decisions that are subsequently issued also 
should be considered.  If the benefit sought on 
appeal remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case (SSOC).  The 
SSOC must contain notice of all relevant 
actions taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on appeal.  An 
appropriate period of time should be allowed 
for response. 

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JANE E. SHARP
Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


